Order, Supreme Court, New York County (Michael D. Stallman, J.) entered October 27, 2005, which granted petitioner’s motion for renewal, but, upon renewal, adhered to the prior order, same court and Justice, entered March 30, 2005, denying petitioner’s application for leave to file a late notice of claim, unanimously affirmed, without costs. Appeal from the March 30, 2005 order unanimously dismissed, without costs, as superseded by the appeal from the subsequent order.
The purported error in ascertaining the correct party to sue *320did not constitute an adequate excuse for petitioner’s delay in filing a notice of claim (see Seif v City of New York, 218 AD2d 595 [1995]). Petitioner’s application was also deficient due to its failure to make any showing that respondents had actual knowledge of the facts and circumstances constituting the claim within the statutorily prescribed 90-day filing period or within a reasonable time thereafter, and its failure to show that the lack of timely notice would not prejudice respondents’ investigation and defense of the claim (see General Municipal Law § 50-e [5]; Pineda v City of New York, 305 AD2d 294 [2003]; Chattergoon v New York City Hous. Auth., 161 AD2d 141 [1990], affd 78 NY2d 958 [1991]). Concur—Tom, J.P., Mazzarelli, Friedman, Marlow and Malone, JJ.